              Case 1:19-mj-00181-TCB Document 4 Filed 04/15/19 Page 1 of 1 PageID# 29
JS 45(01/2008)                              REDACTED



Criminal Case Cover Sheet                                                                                          IJ.S. District Court
Place of Offense;                        Under SealiYes _      Nox          Judge Assigned:                      y/*
City                              Superseding Indictment
County/Parish Fairfax             Same Defendant                            New Defendant        X
                                  Magistrate Judge Case Number l;19mj'm                        Arraignment Date:
                                  Search Warrant Case Number
                                  R 20/R 40 from District of
                                  Related Case Name and No:

Defendant Information:

Juvenile—Yes        No X     FBI#
                    SASCHA AMADEUS
Defendant Name:CARLISLE                             Alias Name(s)
Address:

Employment: _
Birth date 1994         SS#4792           Sex F Def Race White           Nationality                      Place of Birth

Height 5'8"         Weight 140      HairBrown         EyesHazel          Scars/Tattoos

  Interpreter;X No           ^Yes List language and/or dialect:                    Automobile Description
Location Status:

Arrest Date      April 15, 2019
X Already in Federal Custody as of      April 15, 2019               in Alexandria City Jail
  Already in State Custody         On Pretrial Release                   Not in Custody
  ^Arrest Warrant Requested        Fugitive                              Summons Requested
   ^Arrest Warrant Pending            Detention Sought                   Bond

Defense Counsel Information:

Name:                                            Court Appointed                Counsel conflicted out:

Address:                                         Retained

Telephone:                                       Public Defender                Federal Public Defender's Office conflicted out:

U.S. Attorney Information:


        James L. Trump                              (703)299-3726
AUSA                              Telephone No:                                   Bar#

Complainant Aeencv. Address & Phone Number or Person & Title:
Joseph Hoang, Special Agent, Federal Bureau ofInvestigation
U.S.C. Citations:

        Code/Section               Description of Offense Charged          CountCsf            Capital/Felonv/Misd/Pettv

Set 1   21 U.S.C. §§ 841, 846 Conspiracy to Distribute Marijuana           \                   Felony
Set 2                                                 ^
Set 3
                                                   (May be ontinued on reverse)


Date:      April 15,2019           Signature of AUS^>—
